TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00185-CV


                                     In re LaSonya Thomas


                                           A. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee



          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-13-005220, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                 ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of A. R. The subject of this

proceeding is court reporter LaSonya Thomas, who has failed to comply with this Court’s order

to file the reporter’s record.

                On April 27, 2015, we ordered Thomas to file the record by May 4, 2015, and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.

                Therefore, it is hereby ordered that LaSonya Thomas shall appear in person

before this Court on Wednesday, May 13, 2015, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our April 27, 2015 order. This order to show cause will

be withdrawn and Thomas will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of the Court receives the complete reporter’s record before

Wednesday, May 13, 2015, at 8:00 a.m.

              It is ordered on May 8, 2015.



Before Justices Puryear, Pemberton and Bourland